Filed 4/12/22 In re W.C. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re W.C., a Person Coming                                    B310620
Under the Juvenile Court Law.

THE PEOPLE,                                                    (Los Angeles County
                                                               Super. Ct. No. YJ40166)
         Plaintiff and Respondent,
         v.
W.C.,
         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. J. Christopher Smith, Judge. Remanded for
resentencing.
     Mary Bernstein, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews and Analee J.
Brodie, Deputy Attorneys General, for Plaintiff and Respondent.
                                 _______________________
      W.C. was declared a ward of the juvenile court under
Welfare and Institutions Code1 section 602 for driving or taking a
vehicle without consent (Veh. Code, § 10851, subd. (a)). On
appeal he contends the juvenile court failed to make the required
declaration of whether the current offense was a felony or a
misdemeanor, nor was the requisite declaration made with
respect to W.C.’s aggregated prior offenses. W.C. also seeks a
recalculation of his maximum term due to a change in juvenile
sentencing law. The People agree, as do we, that resentencing is
required in light of the change in the law, and we therefore
vacate the sentence and remand the matter for resentencing.

      FACTUAL AND PROCEDURAL BACKGROUND

       The instant appeal comes after a third wardship petition
was filed with respect to W.C. within an 18-month period. The
first petition was filed in July 2019; W.C. was alleged to have
driven or taken a vehicle without consent. W.C. admitted the
offense, and in February 2020, he was placed home on probation
subject to various conditions.
       Three months later, in May 2020, the People filed a second
wardship petition alleging that W.C. had committed three counts
of grand theft of an automobile. (Pen. Code, § 487, subd. (d)(1).)
The petition was amended to allege a count of driving and/or
taking a vehicle without consent. (Veh. Code, § 10851, subd. (a).)
W.C. admitted the added count on May 28, 2020, and the juvenile
court dismissed the other three counts of the petition. On June 3,
2020, the court terminated the home on probation commitment

1     Undesignated statutory references are to the Welfare and
Institutions Code.




                                2
and ordered W.C. suitably placed, with a maximum term of
confinement of 3 years 8 months.
      On November 5, 2020, the People filed the instant petition
under section 602, alleging as a felony that W.C. had driven
and/or taken a vehicle without consent. (Veh. Code, § 10851,
subd. (a).) After a contested hearing in February 2021, the court
found the allegations of the petition true and stated, “The minor’s
a person described by section 602 of the Welfare and Institutions
Code, and the offense is deemed to be a felony.” The court
ordered W.C. to camp community placement for five to seven
months and set the maximum term of confinement at four years
two months. W.C. appeals.

                         DISCUSSION

       It is unclear how the juvenile court arrived at a maximum
term of confinement of four years two months when making its
February 2021 orders. W.C. asserts the sentence was
“presumably” the high term of three years for the current offense,
plus some time for aggregated counts from previous petitions,
and the People agree it “appears” this is the case. We agree this
is the most likely explanation of the declared maximum term of
confinement.
       On September 30, 2020, Senate Bill No. 823 (2019–2020
Reg. Sess.) was signed into law. Effective July 1, 2021, Senate
Bill No. 823 added section 730, subdivision (a)(2), which provides,
“A court shall not commit a juvenile to any juvenile facility for a
period that exceeds the middle term of imprisonment that could
be imposed upon an adult convicted of the same offense.” (Stats.
2020, ch. 337, §27.)




                                 3
       As of July 1, 2021, W.C.’s judgment was not final. In In re
Estrada (1965) 63 Cal.2d 740, 744–746, the California Supreme
Court held that, absent evidence to the contrary, the Legislature
intended amendments to statutes that reduce punishment for a
particular crime to apply to all whose judgments are not yet final
on the amendments’ operative date. (People v. Superior Court
(Lara) (2018) 4 Cal.5th 299, 307–308; People v. Brown (2012)
54 Cal.4th 314, 323.) As Senate Bill No. 823 decreased the
possible maximum term of confinement, we agree with W.C. and
the People that W.C. is entitled to the benefit of this change in
the law.
       Although the parties agree that W.C. is entitled to a
recalculation of his maximum term of confinement using the
middle term of two years for the offense, W.C. requests that this
court reduce his maximum term of confinement to two years for
the principal offense, while the People request the matter be
remanded for a full resentencing. We conclude the matter should
be remanded for resentencing. (People v. Navarro (2007)
40 Cal.4th 668, 681 [when one part of a criminal sentence is
found to be invalid, the appellate court should remand the matter
for a full resentencing so the court may exercise its full
sentencing discretion anew].)
       Our conclusion that resentencing is required on this basis
makes it unnecessary for us to address W.C.’s arguments that
resentencing is necessary because the juvenile court failed to
properly exercise its discretion to determine whether the current
and previous offenses were felonies or misdemeanors. W.C. may
raise these issues in the juvenile court as appropriate at
resentencing.




                                4
                         DISPOSITION

      The sentence is vacated and the matter remanded for
resentencing consistent with this opinion.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     STRATTON, Acting P. J.

We concur:




             WILEY, J.




             HARUTUNIAN, J.





      Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 5